Order entered July 6, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00207-CV

                          JUDY D. BROWN, Appellant

                                       V.

  FRONTLINE ASSET STRATEGIES AND LVNV FUNDING, Appellees

                  On Appeal from the County Court at Law No. 5
                              Dallas County, Texas
                      Trial Court Cause No. CC-20-05565-E

                                    ORDER

      Before the Court is appellant’s July 1, 2021 motion for extension of time to

file her brief. We GRANT the motion and ORDER the brief be filed no later than

August 2, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE